         Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 1 of 10                          FILED
                                                                                         2021 Apr-07 PM 12:43
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION


    NUCLEAR DEVELOPMENT LLC,                  )
                                              )
         Plaintiff,                           )
                                              )
    v.                                        )       Case No.: 5:18-CV-01983-LCB
                                              )
    TENNESSEE VALLEY                          )
    AUTHORITY,                                )
                                              )
         Defendant.                           )


DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
 IN LIMINE TO EXCLUDE EVIDENCE RELATING TO DEFENDANT’S
                 TRIAL EXHIBITS 22 AND 23

         Defendant Tennessee Valley Authority (“TVA”) submits this response in

opposition to Plaintiff Nuclear Development’s motion in limine for an order

prohibiting TVA from introducing evidence related to (1) TVA Exhibit No. 22,

Letter from Michael Lepre to Christopher Chandler re: Legal Opinion Regarding

Bellefonte Nuclear Plant’s NRC Construction Permits (“Pillsbury Letter”); and (2)

TVA Exhibit No. 23, November 28, 2018 Email from Clifford Beach to Larry Blust

cc Sherry Quirk re: Bellefonte Closing (“Beach Email”).1 (Doc. 168 at 1-2.).

Nuclear Development claims that the Court should exclude these two exhibits



1
        Copies of TVA Exhibit Nos. 22 and 23 are being submitted herewith as Exhibits 1 and 2,
respectively.
        Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 2 of 10




because both constitute and/or contain inadmissible hearsay and because TVA did

not disclose Michael Lepre under Rule 26(a)(1)(A)(i) or as an expert witness under

Rule 26(a)(2). (Id. at 2.) Nuclear Development is wrong on both scores, and for the

following reasons, its motion in limine is due to be denied.

       1.     First, it is well-settled that, if the challenged statement is offered not

“to prove the truth of the matter asserted” but for some other reason, it is not hearsay,

and the statement is admissible for the non-hearsay purpose. E.g., Macuba v.

Deboer, 193 F.3d 1316, 1323–24 & n.15 (11th Cir.1999). Here, Nuclear

Development contends that the Pillsbury Letter “contain[s] a legal opinion relating

to the sale of the Bellefonte property prior to NRC approval of transfer of the

Bellefonte construction permits” (Doc. 168 at 2), and that TVA intends to offer the

Pillsbury Letter and the Beach Email 2 “to prove the truth of the matters asserted in

the [Pillsbury] letter.” (Id. at 3.) Not so.

       TVA does not intend to offer the Pillsbury Letter or the Beach Email for the

truth of the legal opinion set forth and/or referenced in those documents. Indeed, the

Court has ruled as a matter of law that, under Section 101 of the Atomic Energy Act

(“AEA”) and the NRC’s implementing regulations, “TVA could not lawfully have


2
        Nuclear Development objects to the Beach Email because one sentence in that email
“refer[s] to the Pillsbury Letter.” (Doc. 168 at 3); see also Beach Email, Ex. 2 at 1 (“As to the
Atomic Energy Act issue that TVA has been raising with increasing concern in recent weeks, we
did receive an unequivocal opinion from Pillsbury today opining that ND’s acquisition of the site
would be unlawful under the Act.”).

                                               2
       Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 3 of 10




transferred the Bellefonte site to Nuclear Development without the approval of the

NRC.” (Order, Doc. 165 at 52.) The Court based its AEA ruling—not on the

Pillsbury Letter—but on multiple NRC precedents and the longstanding case law

directing courts to give broad deference to that agency’s interpretation of the AEA.

Thus, the truth of the legal opinion set forth in the Pillsbury Letter is no longer

relevant.3

      Accordingly, as it has all along, TVA intends to offer the Pillsbury Letter and

the Beach Email for admissible non-hearsay purposes. Depending upon how the trial

proceeds and the evidence offered by Nuclear Development, TVA may offer these

documents as:

      •      evidence of the fact of TVA’s receipt of a legal opinion letter on the

             AEA and construction permit issues. United States v. Jennings, 527

             F.2d 862, 869 (5th Cir.1976) (stating that, where a statement is offered

             merely to show that the statement was made, then the statement is not

             considered hearsay); see also Fed. R. Evid. 801(c) Advisory

             Committee’s Note (1972) (“If the significance of an offered statement

             lies solely in the fact that it was made, no issue is raised as to the truth

             of anything asserted, and the statement is not hearsay.”).




3
      See generally Def.’s Mem. Regarding Issues Remaining For Trial (Doc. 172 at 3-5).

                                            3
       Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 4 of 10




       •      evidence of the context for testifying witnesses’ statements regarding

              TVA’s request for and receipt of a legal opinion from Pillsbury on the

              AEA and construction permit issues. See United States v. Cruz, 508

              Fed. Appx. 890, 899 (11th Cir.2013) (holding non-testifying witness’s

              taped statements were not hearsay because they were offered not for

              their truth but as context for testifying witness’s statements).

       •      evidence of TVA’s intent in making the decision that it could not

              lawfully close on the sale of Bellefonte. See Colonial Refrigerated

              Transp., Inc. v. Mitchell, 403 F.2d 541, 551 (5th Cir. 1968) (out-of-

              court statement not hearsay if offered for the limited purpose of proving

              “knowledge, motive or intent” and not to prove the truth of the matter

              asserted).

           • evidence to prove TVA’s reliance on the Pillsbury Letter for its decision

              not to close on the sale of Bellefonte, see Macuba v. Deboer, 193 F.3d

              at 1324 n.15 (noting that an out-of-court statement offered to prove

              reliance and not for its truth is not hearsay (citing Akin v. Q-L Invs.,

              Inc., 959 F.2d 521, 530 (5th Cir. 1992))).4




4
       The Court has noted Nuclear Development’s disagreement on this point. (Doc. 165 at 19
& n.13).

                                             4
         Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 5 of 10




           • evidence of the timing of TVA’s receipt of the Pillsbury letter, which

              Nuclear Development points out is “undated.” (Doc. 168 at 2.)

      2.      Second, because TVA intends to offer the Pillsbury Letter and the

Beach Email for non-hearsay purposes and because this is a bench trial, there is no

basis to exclude these two exhibits before trial. “To exclude evidence on a motion

in limine ‘the evidence must be inadmissible on all potential grounds.’” Burkhart v.

R.J. Reynolds Tobacco Co., No. 309CV10727WGYHTS, 2014 WL 12617550, at *4

(M.D. Fla. Apr. 30, 2014) (quoting Ind. Ins. Co. v. Gen. Elec. Co., 326 F. Supp. 2d

844, 846 (N.D. Ohio 2004)). Nuclear Development’s motion in limine comes

nowhere close to making this showing, and as set forth above, there are numerous

admissible purposes for which TVA may offer the Pillsbury Letter and the Beach

Email.

      And because district courts enjoy “wide discretion regarding evidentiary

matters,” Luxottica Grp., S.p.A. v. Airport Mini Mall, LLC, 932 F.3d 1303, 1320

(11th Cir. 2019) (affirming, inter alia, district court’s denial of motions in limine),

“courts consistently reject premature efforts to exclude unintroduced evidence when

the admissibility of such evidence may depend upon facts or legal issues not yet in

play.” Hooper v. Midland Funding, LLC, No. 2:19-CV-01601-HNJ, 2020 WL

7691374, at *4 (N.D. Ala. Dec. 16, 2020) (denying motion in limine as “premature”)

(internal quotation marks and alteration omitted); see also Luce v. United States, 469

                                          5
        Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 6 of 10




U.S. 38, 41 (1984) (ruling on subtle evidentiary questions requires factual context);

Wilkins v. Kmart Corp., 487 F. Supp. 2d 1216, 1219 (D. Kan. 2007) (“[A] court is

almost always better situated during the actual trial to assess the value and utility of

evidence.”).

       This is especially so where, as here, it is a bench trial, which as one court

bluntly remarked, “mak[es] any motion in limine asinine on its face.” Cramer v.

Sabine Transp. ¥Co., 141 F. Supp. 2d 727, 733 (S.D. Tex. 2001); see also In re

Matter of Taira Lynn Ltd., No. CV 13-0318-WS-C, 2016 WL 8234829, at *1 (S.D.

Ala. Feb. 10, 2016) (“The rationale underlying pre-trial motions in limine does not

apply in a bench trial.”); Alan L. Frank L. Assocs., P.C. v. OOO RM Inv., 2016 WL

9348064, at *1 (S.D. Fla. Nov. 30, 2016) (motions in limine “unnecessary in bench

trials”); Wright & Miller, 9A Fed. Prac. & Proc. Civ. § 2411 (3d ed.) (“[I]n a nonjury

case the court should be slow to exclude evidence challenged under one of the

exclusionary rules.”). Indeed, “technical rulings on evidence will frequently frustrate

the trial of a nonjury case and put the litigants to the trouble and expense of a new

trial.” Builders Steel Co., v. Comm’r Internal Revenue, 179 F.2d 377, 379 (8th Cir.

1950). 5



5
       See also id. (“In the trial of a nonjury case, it is virtually impossible for a trial judge to
commit reversible error by receiving incompetent evidence, whether objected to or not. . . . On the
other hand, a trial judge who, in the trial of a nonjury case, attempts to make strict rulings on the
admissibility of evidence, can easily get his decision reversed by excluding evidence which is
objected to, but which, on review, the appellate court believes should have been admitted.”).
                                                 6
       Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 7 of 10




      Thus, as Judge Smith has observed in denying a motion in limine before a

bench trial, the prudent course is for the court to “take up at trial any objections to

evidence as it is sought to be introduced.” United States v. Jefferson Cty., Alabama,

No. CV-74-S-12-S, 2009 WL 10689702, at *4 (N.D. Ala. Mar. 25, 2009) (“The court

is well aware of the requirements of Rule 602. Even so, it would not be appropriate

to exclude in limine any evidence that might potentially violate Rule 602.”); see also

Tampa Bay Shipbuilding & Repair Co. v. Cedar Shipping Co., Ltd., 320 F.3d 1213,

1216 (11th Cir.2003) (The standard of deference due the district court’s evidentiary

rulings is even greater in “a bench trial because it is presumed that the district judge

will rely only upon properly admitted and relevant evidence.”); accord J.W. v.

Birmingham Bd. of Educ., 143 F. Supp. 3d 1118, 1127 n. 3 (N.D. Ala. 2015)

(denying motions in limine), rev'd on other grounds sub nom. J W by & through

Tammy Williams v. Birmingham Bd. of Educ., 904 F.3d 1248 (11th Cir. 2018).

      3.     Third, contrary to Nuclear Development’s argument (Doc. 168 at 2),

TVA had no obligation to disclose Michael Lepre under Federal Rule of Civil

Procedure 26. Mr. Lepre has never been an individual whom TVA “may use to

support its claims and defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i). Nor is Mr. Lepre a

witness “retained or specially employed to provide expert testimony in the case.”

Fed. R. Civ. P. 26(a)(2)(B). And, in pointing out that “the Pillsbury Letter contains

opinions exclusively on questions of law that are for the Court to decide” (Doc. 168


                                           7
        Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 8 of 10




at 2), Nuclear Development undermines its own argument because Mr. Lepre,

therefore, is not a trial witness who would “present evidence under Federal Rule of

Evidence 702, 703, or 705,” Fed. R. Civ. P. 26(a)(2)(A).6 Moreover, as explained

supra, the Court now has decided the questions of law on which the Pillsbury Letter

opined such that testimony related to these issues is no longer relevant, and in any

event, TVA does not intend to offer the Pillsbury Letter for the truth of the legal

opinion set forth therein.            Thus, Nuclear Development’s disclosure-related

objections to Michael Lepre miss the mark.

                                        CONCLUSION

       For the reasons stated and upon the authorities cited, the Court should deny

Nuclear Development’s motion in limine to exclude evidence relating to the

Pillsbury Letter and the Beach Email.

       Respectfully submitted this 7th day of April, 2021.


                                               s/ Matthew H. Lembke
                                               Attorney for Defendant




6
        Pursuant to Rule 26(a)(1)(A)(ii), TVA disclosed “[d]ocuments pertaining to the prohibition
of the transfer or acquisition of an utilization facility subject to a construction permit without the
prior approval of the NRC,” a category which includes the Pillsbury Letter. (Exhibit 3, Def.’s
Initial Disclosures at 4 (Mar. 27, 2019)). Nuclear Development does not dispute that TVA
produced the Pillsbury Letter in discovery. (Doc. 168 at 2, 3).
                                                  8
Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 9 of 10




                            OF COUNSEL:

                            Matthew H. Lembke
                            Riley McDaniel
                            BRADLEY ARANT BOULT CUMMINGS LLP
                            1819 Fifth Avenue North
                            Birmingham, Alabama 35203-2119
                            Telephone: (205) 521-8000
                            Facsimile: (205) 521-8800
                            mlembke@bradley.com
                            rmcdaniel@bradley.com

                            David D. Ayliffe
                            Ibrahim M. Berro
                            Jill McCook
                            Office of the General Counsel
                            TENNESSEE VALLEY AUTHORITY
                            400 West Summit Hill Drive, WT6
                            Knoxville, Tennessee 37902
                            Telephone: (865) 632-3052
                            ddayliffe@tva.gov
                            jemccook@tva.gov
                            imberro@tva.gov




                              9
      Case 5:18-cv-01983-LCB Document 173 Filed 04/07/21 Page 10 of 10




                          CERTIFICATE OF SERVICE

       I hereby certify that on April 7, 2021, a true and correct copy of the foregoing
was filed electronically with the Clerk of Court using the CM/ECF system, which
will send electronic notification of such filing to all counsel of record:

                                Caine O’Rear, III
                                HAND ARENDALL HARRISON SALE, LLC
                                Post Office Box 123
                                Mobile, Alabama 36601
                                corear@handarendall.com

                                Edward Shane Black
                                HAND ARENDALL LLC
                                102 South Jefferson Street
                                Athens, Alabama 35611
                                sblack@handarendall.com

                                Larry David Blust
                                HUGHES SOCOL PIERS RESNICK DYM, LTD.
                                70 West Madison Street, Suite 4000
                                Chicago, Illinois 60602
                                lblust@hsplegal.com


                                               s/ Matthew H. Lembke
                                                 OF COUNSEL




                                          10
